Citation Nr: 0901472	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral foot 
disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1972 to April 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions dated in April 2005 and May 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which, inter alia, denied service 
connection for bilateral foot disorder and hearing loss.

As support of his claim, the veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in November 2008.  The transcript of 
the hearing is associated with the claims folder and has been 
reviewed.  

In August 2007, the RO denied service connection for 
hepatitis (non-C type).  However, he did not perfect an 
appeal of that claim by filing a notice of disagreement (NOD) 
and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2008).  Therefore, it is not before the Board.

After the Board reopens the veteran's claim for service 
connection for bilateral foot disorder, it is remanding the 
issues of service connection for bilateral foot disorder and 
hearing loss to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.





FINDINGS OF FACT

1.  The RO denied service connection for bilateral foot 
disorder in a March 1987 rating decision.  The veteran was 
notified of the decision and of his appellate rights.  
However, he did not initiate an appeal.

2.  The additional evidence received since the March 1987 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received since the 
March 1987 decision to reopen the claim for service 
connection for bilateral foot disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

When new and material evidence claims are being reopened, as 
in the case here, there is no need to discuss whether there 
has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA); even if, for the sake of argument, there has not been 
compliance, it is inconsequential, and thus constitutes 
harmless error at most.  See 38 C.F.R. § 20.1102.  
 
The reopening of the claim also means the Board need not 
discuss whether the veteran has received the type of new-and-
material-evidence notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), including notice apprising him of the 
specific reasons his claim was previously denied, because, 
regardless of the type of notice given to the veteran, the 
Board is reopening his claim.  

Because the Board is conducting further evidentiary 
development into the now-reopened claim for service 
connection for bilateral foot disorder, a thorough discussion 
of the application of the VCAA in this case will be included 
in a subsequent decision when the underlying bilateral foot 
disorder claim is adjudicated on the merits. 

Analysis

The RO originally denied service connection for bilateral 
foot disorder in a March 1987 rating decision.  The RO 
notified the veteran of that decision, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The veteran filed a claim to reopen service connection for 
bilateral foot disorder in October 2004.  Because the 
veteran's claim to reopen service connection was filed after 
August 2001, the amended regulations are applicable.  See 66 
Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon reviewing the evidence received since the March 1987 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, in its original 
March 1987 rating decision denying service connection for 
bilateral foot disorder, which was found to have pre-existed 
service, the RO indicated that there was no evidence of 
aggravation during service.  Since that decision, the veteran 
has submitted VA treatment records indicating continuing 
complaints of, and treatment for, pain in his feet, including 
being evaluated and fitted with custom-molded shoe inserts.  
See, e.g., VA treatment records dated in February 1982, July 
2003, and June 2005 to November 2005.      

Thus, presuming the credibility of this evidence, these 
records present evidence that the veteran's bilateral foot 
disorder may have been aggravated in service and have 
progressively worsened through the years due to service.  
This evidence is new, not cumulative, and relates directly to 
an unestablished fact necessary to substantiate the veteran's 
claim.  Thus, as new and material evidence has been received, 
the veteran's claim for service connection for his bilateral 
foot disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral foot disorder is reopened.  
To this extent, his appeal is granted. 


REMAND

However, before addressing the merits of the veteran's claim 
for service connection for bilateral foot disorder and for 
hearing loss, the Board finds that additional development of 
the evidence is required.

First, the RO (AMC) should send the veteran a VCAA notice 
letter complying with Kent v. Nicholson, 20 Vet. App. 1 
(2006), in that it notifies the veteran of what specific 
evidence would be required to substantiate the element or 
elements needed for service connection for bilateral foot 
disorder that were found insufficient in the prior denial on 
the merits.  The corrective VCAA notice letter also should 
comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should advise the veteran 
that a downstream disability rating and an effective date 
will be assigned if his claim for service connection for 
bilateral foot disorder is granted.

Second, with regard to the veteran's bilateral foot disorder 
and hearing loss, there are no post-service treatment records 
associated with the claims file after November 2005.  In that 
regard, any treatment that the veteran has received for his 
bilateral foot disorder and hearing loss may be relevant to 
his claims, and there are no indications that the RO has 
attempted to secure them.  Further, the veteran indicated 
during a recent hearing that he receives disability benefits 
from the Social Security Administration (SSA) in connection 
with his feet and depression, and has received such benefits 
since 1988.  See Travel Board hearing transcript dated in 
November 2008.  However, the RO has not obtained these 
records.  In this regard, VA's duty to assist includes 
obtaining records of the veteran's relevant VA medical 
treatment and from other agencies.  38 U.S.C.A. §§ 
5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any treatment record regarding his 
bilateral foot disorder and hearing loss would be relevant to 
the veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  Additionally, although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits, and 
VA has a duty to assist the veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.

Third, the veteran should be scheduled for a VA examination 
to obtain a medical opinion concerning his pre-existing 
bilateral foot disorder to determine whether it was 
aggravated by service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  In this regard, for purposes of establishing 
service connection under 38 U.S.C.A. § 1110, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003.  The United States Court of Appeals for the Federal 
Circuit has adopted the General Counsel's position.  Wagner 
v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

Concerning this, no medical opinion regarding the issue of 
aggravation of the veteran's bilateral foot disorder has been 
obtained.  Specifically, the veteran received treatment for 
pain in his feet several times during military service.  
Moreover, his service entrance examination in May 1972 
indicated a minor bilateral 5th toe deformity, although it 
was not noted as a pre-existing disorder.  Beginning in 
November 1973, the veteran complained of, and received 
treatment for, bilateral foot pain on several occasions.  In 
March 1974, a Medical Evaluation Board (MEB) diagnosed the 
veteran with metatarsal varus and claw toes.  The MEB 
determined that the veteran's bilateral foot disorder pre-
existed service, but that it was not aggravated by service.  
However, he was subsequently discharged from service on the 
basis of his bilateral foot disability.  More recent VA 
treatment records show continuing complaints of, and 
treatment for, bilateral foot problems and pain, including an 
evaluation and fitting for custom-molded shoe inserts.  
However, the veteran has never been afforded a VA examination 
to determine the nature and severity of his bilateral foot 
disorder, and whether it was aggravated by service.  Thus, a 
VA examination and opinion are needed to determine the nature 
of the veteran's current bilateral foot disorder and whether 
any current foot disorder represents aggravation beyond 
natural progression of a pre-existing disorder that was 
present before his period of service.

Finally, a VA examination is needed to determine the nature, 
severity, and etiology of the veteran's hearing loss.  In 
this regard, in disability compensation (service-connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence of in-
service incurrence or aggravation of a disease or injury, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Here, although the veteran was found to have hearing loss 
during VA treatment and physical examination sessions in July 
1992 and July 2003, and indicated in his Travel Board hearing 
testimony in November 2008 that he was fitted for hearing 
aids due to hearing loss in service, these examination 
reports do not state specifically the results of these 
audiogram evaluations.  Thus, the Board is unable to make a 
finding as to whether the veteran has current hearing loss 
under 38 C.F.R. 
§ 3.385 (2008), and a VA examination reflecting the results 
of an audiogram would enable the Board to make such a 
finding.  

Moreover, although the veteran's audiology examination upon 
separation from service failed to show hearing loss within VA 
standards, it showed a change in his audiological acuity from 
the time he entered active service.  See 38 C.F.R. § 3.385.  
Specifically, audiogram results at that time showed a decibel 
of 55 at 600 Hertz (Hz) in the left ear.  Thus, it is 
necessary that the veteran undergo a VA examination to 
determine whether he has current hearing loss in either of 
his ears, and the extent and etiology of the hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
to notify him and his representative of 
any previously omitted information or lay 
or medical evidence that is necessary to 
substantiate the claim for service 
connection for bilateral foot disorder and 
for hearing loss.  This letter must advise 
the veteran of what information or 
evidence he should provide and what 
information or evidence VA will attempt to 
obtain on his behalf.  The letter should 
also be compliant with Kent v. Nicholson, 
20 Vet. App. 1 (2006), in that it notifies 
the veteran of what specific evidence 
would be required to substantiate the 
element or elements needed for service 
connection for bilateral foot disorder 
that were found insufficient in the prior 
denial on the merits.  The corrective VCAA 
notice should also comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

2.  Contact the veteran to ascertain 
whether he had any relevant treatment at a 
VA medical facility (VAMC) or with a 
private physician since November 2005.  If 
so, obtain all pertinent records of any 
medical treatment for the veteran's 
bilateral foot disorder and hearing loss 
from the appropriate VAMC dated from 
November 2005 to the present.  If any 
private treatment records exist, the RO 
also should ask the veteran to provide 
authorization of release for these records 
and obtain them or ask the veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

3.  Request from the SSA records 
associated with the veteran's disability 
claim(s).  Request copies of the 
disability determination and all medical 
records considered.  If no records are 
available or do not exist, a response to 
that effect must be documented in the 
claims file, and the veteran must be 
notified.

4.  After completion of the above, arrange 
for the veteran to undergo a VA 
examination, by an appropriate specialist, 
to determine the nature, severity, and 
etiology of any current bilateral foot 
disorder.  The veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)	Does the veteran have a current 
foot disorder in either 
foot?

(b)	If so, is the veteran's current 
foot disorder the result of 
a permanent increase in severity of his 
pre-existing bilateral foot disorder 
during his military service?

(c)	If there was a measurable increase 
in severity for his 
foot disorder during his period of 
service, was there clear and unmistakable 
evidence this permanent increase in 
severity was due to the natural 
progression of the disability?  

(d)	Is it at least as likely as not 
that the veteran's current 
bilateral foot disorder is the direct 
result of his military service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

5.  Also arrange for the veteran to 
undergo an appropriate VA examination by 
an appropriate specialist to determine the 
nature and extent of his hearing loss, if 
any, and if the veteran is found to have 
current hearing loss, the etiology of the 
disability.  The veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim. 

The examination should include any 
necessary diagnostic testing or 
evaluation, particularly an audiogram for 
both ears.  The results of the audiograms 
should be specifically indicated.  The 
claims file must be made available for 
review of his pertinent medical and other 
history.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the veteran has current hearing loss in 
either ear, and if so, whether it is at 
least as likely as not (50 percent or more 
probable) the hearing loss is associated 
with service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

6.  Readjudicate the veteran's claims for 
service connection for bilateral foot 
disorder and hearing loss in light of any 
additional evidence received since the 
August 2006 statement of the case (SOC).  
If these claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


